                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division



ALMONN R. WARDRETT,#1566840,

                      Petitioner,

V.                                                                 Action No. 2:18cv637

HAROLD W. CLARKE,
Director, Virginia Department of Corrections,

                      Respondent.


                                        FINAL ORDER


       Petitioner Almonn R. Wardrett ("Wardrett"), a Virginia inmate, has submitted a pro se

petitionpursuant to 28 U.S.C.§ 2254. ECFNo. 1. Wardrett alleges his federal rights were violated

when he was convicted in the Circuit Court for the City of Newport News on January 28, 2015, of

one count of possession of a controlled substance, one count of possession of a firearm while

possessing drugs, and one count of possession of a firearm by a convicted felon. ECF No. 1 at 1;

ECF No. I-l at 3.' As a result of the convictions, Wardrett was sentenced to serve thirteen years

of incarceration with six years suspended. Id.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Local Rules of the United States District

Court for the Eastern District of Virginia for report and recommendation. The report and

recommendation, filed October 10, 2019, recommends that respondent's motion to dismiss, ECF




' Wardrett was convicted of two counts of possession of a controlled substance, two counts of
possession of a firearm while possessing drugs, and two counts of possession of a firearm by a
convicted felon, stemming from two separate incidents. ECF No. 1, ECF No. 1-1 at 3. In his
federal petition, Wardrett is only challenging the convictions related to one incident. Id.
No. 14, be granted, and the petition for a writ of habeas corpus, ECF No. 1, be denied and dismissed

with prejudice. ECF No. 18.

       Wardrett was advised of his right to file written objections to the findings and

recommendations made by the magistrate judge. The Court has received no objections to the

report and recommendation, and the time for filing objections has expired.

       The Court does hereby adopt and approve the findings and recommendations set forth in

the report and recommendation. It is, therefore, ORDERED that respondent's motion to dismiss,

ECF No. 14, is GRANTED,and the petition for a writ of habeas corpus, ECF No. 1, is DENIED

and DISMISSED WITH PREJUDICE. It is further ORDERED that judgment be entered in

favor of respondent.

       Finding that the basis for dismissal of Wardrett's section 2254 petition is not debatable,

and alternatively finding that Wardrett has not made a "substantial showing of the denial of a

constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rules

Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Uiller-El v. Cockrell, 537 U.S. 322, 335-38 (2003);

Slack V. McDaniel, 529 U.S. 473, 483-85 (2000).

       Wardrett is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. R.

App. P. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Wardrett intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days

from the date of this Final Order. Wardrett may seek such a certificate by filing a written

notiee of appeal with the Clerk of the United States District Court, United States Courthouse,

600 Granby Street, Norfolk, Virginia 23510.
       The Clerk shall mail a copy of this Final Order to Wardrett and counsel of record for

respondent.




                                                                   0, Doumar
                                                        United States District Judge

Norfolk, Virginia
November/O,2019
